UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-6836 FLANIGAN'S ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 59-0877638 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5059 N.E. 18th Avenue, Fort Lauderdale, Florida (Address of principal executive offices) Zip Code (954) 377-1961 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesý No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ý On August 16, 2011, 1,861,097 shares of Common Stock, $0.10 par value per share, were outstanding. FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION 1 ITEM1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS 4 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 23 ITEM 4.CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION 24 ITEM 1.LEGAL PROCEEDINGS 24 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 6. EXHIBITS 25 As used in this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our,” the “Company” and “Flanigan’s” mean Flanigan's Enterprises, Inc. and its subsidiaries (unless the context indicates a different meaning). Index PART I. FINANCIAL INFORMATION ITEM1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Thirteen Weeks Ended Thirty Nine Weeks Ended July 2, 2011 July 3, 2010 July 2,2011 July 3, 2010 REVENUES: Restaurant food sales $ Restaurant bar sales Package store sales Franchise related revenues Owner’s fee 39 42 Other operating income 61 38 COSTS AND EXPENSES: Cost of merchandise sold: Restaurant and lounges Package goods Payroll and related costs Occupancy costs Selling, general and administrative expenses Income from Operations OTHER INCOME (EXPENSE): Interest expense ) Interest and other income 31 22 69 ) Income before Provision for Income Taxes Provision for Income Taxes ) Net Income before income attributable to noncontrolling interests Less: Net income attributable to noncontrolling interests $ ) $ ) $ ) $ ) Net Income attributable to stockholders $ See accompanying notes to unaudited condensed consolidated financial statements. 2 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (Continued) Thirteen Weeks Ended Thirty Nine Weeks Ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Net Income Per Common Share: Basic and Diluted $ Weighted Average Shares and Equivalent Shares Outstanding Basic and Diluted See accompanying notes to unaudited condensed consolidated financial statements. 3 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JULY 2, 2011 (UNAUDITED) AND OCTOBER 2, 2010 (in thousands) ASSETS July 2, 2011 October 2, 2010 CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid income taxes Due from franchisees 2 Other receivables 75 Inventories Prepaid expenses Deferred tax asset Total Current Assets Property and Equipment, Net Investment in Limited Partnership OTHER ASSETS: Liquor licenses, net Deferred tax asset Leasehold purchases, net Other Total Other Assets Total Assets $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JULY 2, 2011 (UNAUDITED) AND OCTOBER 2, 2010 (in thousands) (Continued) LIABILITIES AND STOCKHOLDERS’ EQUITY July 2, 2011 October 2, 2010 CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Income taxes payable Due to franchisees Current portion of long term debt Deferred revenues 7 Current portion of deferred rent 14 26 Total Current Liabilities Long Term Debt, Net of Current Maturities Deferred Rent, Net of Current Portion Commitments and Contingencies Equity: Flanigan’s Enterprises, Inc. Stockholders’ Equity Common stock, $.10 par value, 5,000,000 sharesauthorized; 4,197,642 shares issued Capital in excess of par value Retained earnings Treasury stock, at cost, 2,336,545 shares at July 2, 2011 and 2,335,727 shares at October 2, 2010 ) ) Total Flanigan’s Enterprises, Inc. stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THIRTY-NINE WEEKS ENDED JULY 2, 2, 2010 (in thousands) July 2, 2011 July 3, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash andcash equivalents provided by operating activities: Depreciation and amortization Amortization of leasehold purchases Loss on abandonment of property and equipment 18 10 Gain on sale of guaranteed leasehold interest ) Deferred income tax 58 ) Deferred rent ) ) Income from unconsolidated limited partnership ) ) Recognition of deferred revenue (7 ) ) Changes in operating assets and liabilities: (increase) decrease in Due from franchisees 2 Other receivables ) Prepaid income taxes ) Inventories ) ) Prepaid expenses Other assets ) 38 Increase (decrease) in: Accounts payable and accrued expenses ) Income taxes payable ) Due to franchisees Net cash and cash equivalents provided by operating activities: CASH FLOWS FROM INVESTING ACTIVITIES: Collection on notes and mortgages receivable 8 14 Purchase of property and equipment ) ) Deposit on property and equipment ) Proceeds from the sale of fixed assets 18 9 Proceeds from sale of guaranteed leasehold interest Distributions from unconsolidated limited Partnerships 9 9 Purchase of limited partnership interests ) Net cash and cash equivalents used in investing activities: ) ) See accompanying notes to unaudited condensed consolidated financial statements 6 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THIRTY-NINE WEEKS ENDED JULY 2, 2, 2010 (in thousands) (Continued) July 2, 2011 July 3, 2010 CASH FLOWS FROM FINANCING ACTIVITIES: Payment of long term debt ) ) Proceeds from debt Dividends paid ) Purchase of treasury stock (6
